Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (APA – Figures 1B,1D) in view of Ooki 8449328.
	Regarding claims 1 and 10, APA substantially discloses the claimed invention, including: a connector comprising: a cable 1 including at least one core wire 2 and a shielding wire 4 arranged around the core wire with an insulating member 3,5 interposed therebetween; a plug part 12,14 connected to the cable and capable of fitting with a receptacle; a primary molded part 15 including a connection portion between the core wire and a conductive material of the plug part; and a secondary molded part 16 arranged at a lead-out portion of the cable, wherein the plug part includes an outer diameter or thickness of the connector.  Ooki (Figure 3) discloses only the primary molded part 32 defines the outer diameter or thickness of the connector, and to form the primary molded part of APA in this way thus would have been obvious, for ease of manufacture.  
Regarding claims 2 and 11, APA (as modified by Ooki) discloses a section over which the secondary molded part 16 overlaps the primary molded part 15 is formed on a side of the lead-out portion of the cable 1. 
Regarding claims 3, 4, 12 and 13, Ooki discloses a retaining portion at 33A configured to prevent coming-off of the secondary molded part 4A is formed in the section over which the primary molded part 32 and the secondary molded part overlap each other, the retaining portion includes a recess or a protrusion formed on a surface of the primary molded part, and to provide APA with such a retaining portion thus would have been obvious, to prevent separation of the molded parts. 
Regarding claims 5 and 14, APA discloses the secondary molded part 16 is soft in comparison with the first molded part 15.
Regarding claims 6 and 15, APA discloses the cable 1 includes a coaxial cable. 
Regarding claims 7 and 16, APA discloses the cable 1 includes a digital signal transmission cable, since the coaxial cable can clearly transmit digital signals. 
Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Ooki as applied to claims 1 and 10 above, and further in view of Henry et al 2016/0126660.
Henry et al (Figures 2 and 3) disclose a printed circuit board 126 is accommodated in the plug part 110, and to provide APA with a printed circuit board thus would have been obvious, to allow more circuits to be provided.
Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Ooki as applied to claims 1 and 10 above, and further in view of JP 8-22867.
JP ‘867 discloses (see Abstract) a conductive plastic, and to form the secondary molded part of APA as a conductive plastic thus would have been obvious, to provide EMI shielding.  To form the conductive plastic using a material obtained by mixing magnetic powder with a resin would have been an obvious matter of routine experimentation.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2832